DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon (US 20210132724, also filed 07/13/2018 as KR-10-2018-0081404).
Regarding claim 1: Kwon teaches a touch electrode, comprising: a plurality of first sub-electrodes, wherein each two of the plurality of first sub-electrodes are electrically connected to each other by a connecting body; a plurality of second sub-electrodes, wherein each two of the plurality of second sub-electrodes are directly electrically connected to each other (Fig. 3 and paragraph [0084-0100] teach a plurality of first sub-electrodes 70, wherein each two of the plurality of first sub-electrodes are electrically connected to each other by a connecting body 75, a plurality of second sub-electrodes 60 wherein each two of the plurality of second sub-electrodes are directly connected to each other); wherein the plurality of first sub-electrodes and the plurality of second sub-electrodes are staggered with each other in a horizontal direction and a longitudinal direction in a same layer (Figs. 1-3 and paragraph [0038-0040, 0060, 0084-0091] teach both the first and second sub-electrodes are staggered with each other in a horizontal direction and a longitudinal direction in a same layer 120).

Regarding claims 2, 7: Kwon teaches wherein the first sub-electrode and/or the second sub-electrode is configured as a three-layer composite structure of indium tin oxide, a metal, and indium tin oxide, and the connecting body is a metal bridge (Fig. 3 and paragraph [0094-0097] teach wherein the first sub-electrode and/or the second sub-electrode is configured as a three-layer composite structure of transparent conductive oxide such as indium tin oxide, a metal, and indium tin oxide, and the connecting body is a metal bridge).

Regarding claims 4, 9: Kwon teaches wherein the first sub-electrodes and/or the second sub-electrodes has a rhombus structure; the first sub- electrodes is each provided with a first connection point and a second connection point in the longitudinal direction; each of the first sub- electrodes is connected to an adjacent first sub-electrode in the longitudinal direction by the metal bridge; and one end of the metal bridge is connected to the first connection point of the first sub-electrode, and the other end of the metal bridge is connected to the second connection point of an adjacent first sub-electrode (Fig. 3 and paragraph [0084-0100] teach a plurality of first sub-electrodes 70 and the metal bridges 75 in similar configuration).

Regarding claim 6: Kwon teaches a touch panel (Figs. 1-3 touch panel 120) comprising a touch electrode, wherein the touch electrode comprises: a plurality of first sub-electrodes, wherein each two of the first sub- electrodes are electrically connected to each other by a connecting body; a plurality of (Fig. 3 and paragraph [0084-0100] teach a plurality of first sub-electrodes 70, wherein each two of the plurality of first sub-electrodes are electrically connected to each other by a connecting body 75, a plurality of second sub-electrodes 60 wherein each two of the plurality of second sub-electrodes are directly connected to each other); wherein the plurality of the first sub-electrodes and the plurality of the second sub-electrodes are staggered with each other in a horizontal direction and a longitudinal direction in a same layer (Figs. 1-3 and paragraph [0038-0040, 0060, 0084-0091] teach both the first and second sub-electrodes are staggered with each other in a horizontal direction and a longitudinal direction in a same layer 120).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20210132724, also filed 07/13/2018 as KR-10-2018-0081404) in the view of Edwards (US 20090273572).
Regarding claims 3 & 8: Kwon teaches further comprising a first touch electrode and a second touch electrode, wherein the first touch electrode comprises a plurality of first electrode groups, the plurality of first electrode groups connected to a first metal lead, and each of the first electrode groups is composed of the plurality of first sub-electrodes in the longitudinal direction and wherein the second touch electrode comprises a plurality of second electrode groups, the plurality of second electrode groups connected to a second metal lead, and each of the second electrode groups is composed of the plurality of second sub-electrodes in the horizontal direction (Fig. 3 and paragraph [0084-0100, 0106] teach the first electrode group comprising a plurality of first sub-electrodes 70 connected to each other in the longitudinal direction and connected a first metal lead 90, each of the first electrode groups is composed of the plurality of first sub-electrodes in the longitudinal direction and wherein the second touch electrode comprises a plurality of second electrode groups 60, the plurality of second electrode groups connected by a second metal lead 80, and each of the second electrode groups is composed of the plurality of second sub-electrodes in the horizontal direction).
Kwon does not explicitly disclose the plurality of first electrode groups communicate by a first lead, and the plurality of second electrode groups communicate by a second lead.
However, Edwards teaches the plurality of first electrode groups communicate by a first lead, and the plurality of second electrode groups communicate by a second lead (Figs. 8-9 and paragraphs [0058-0059] teach the plurality of first electrode groups 84b communicate by a first lead 86b and the plurality of second electrode groups 80b communicate by a second lead 82b). It would have been obvious for a person skilled in the art, at the time of the invention, to modify Kwon’s invention by including above teachings of Edwards, because combining electrode groups can help improve fine touch detection, thereby improving the touch panel, as taught by Edwards. Similarly, it would be obvious to combine the plurality of electrode groups as taught by Kwon with first and second leads. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20210132724, also filed 07/13/2018 as KR-10-2018-0081404) in the view of Lee (US 20180074629).
Regarding claims 5 & 10: Kwon does not explicitly disclose wherein an area of the first sub- electrode and/or the second sub-electrode ranges from 50 to 800 um2.
However, Lee teaches wherein an area of the first sub- electrode and/or the second sub-electrode ranges from 50 to 800 um2 (Fig. 2 and paragraph [0022] each the area of touch sensing electrode is within claimed range, similarly Kwon’s first and second sub-electrodes can be designed with Lee’s disclosed area range of electrode). It would have been obvious for a person skilled in the art, at the time of the invention to modify Kwon’s invention by including above teachings of Lee, because it is very well known in the art to size the electrodes in various small sizes to improve touch panel, which are very well-known and widely used in the art as shown by Lee, similarly Kwon’s electrode can be sized in same manner. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 11-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20210132724, also filed 07/13/2018 as KR-10-2018-0081404) in the view of Hwang (US 20180166507).
Regarding claim 11: Kwon teaches a display device (Figs 1, 5 and paragraph [0039-0041, 0116-0117] show display device), comprising: a protective cover, an adhesive, a touch layer, and a display screen, which are sequentially stacked (Fig. 5 and paragraph [0116-0128] teach a protective cover 180, an adhesive 114, a touch layer 120, and a display screen 100 sequentially stacked), wherein the touch layer comprises touch electrodes and each of the touch electrodes comprises: a plurality of first sub-electrodes, wherein each two of the first sub- electrodes are electrically connected to each other by a connecting body; a plurality of second sub-electrodes, wherein each two of the second sub- electrodes (Fig. 3 and paragraph [0084-0100] teach a plurality of first sub-electrodes 70, wherein each two of the plurality of first sub-electrodes are electrically connected to each other by a connecting body 75, a plurality of second sub-electrodes 60 wherein each two of the plurality of second sub-electrodes are directly connected to each other); wherein the plurality of first sub-electrodes and the plurality of second sub-electrodes are staggered with each other in a horizontal direction and a longitudinal direction in a same layer (Figs. 1-3 and paragraph [0038-0040, 0060, 0084-0091] teach both the first and second sub-electrodes are staggered with each other in a horizontal direction and a longitudinal direction in a same layer 120).
Kwon does not explicitly disclose that the adhesive is a transparent optical adhesive.
However, Hwang teaches the adhesive is a transparent optical adhesive (Figs. 2-3 and paragraph [0112] #365). It would have been obvious for a person skilled in the art, at the time of the invention to modify Kwon’s invention by including above teachings of Hwang, because using a transparent optical adhesive allows the display to be viewed clearly by the user without any visual difficulties. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 12: Combination of Kwon and Hwang teach wherein a polarizer is further provided between the transparent optical adhesive and the touch layer, and a layer of the transparent optical adhesive is further provided between the touch layer and the display screen (Kwon in Fig. 5 and paragraph [0116-0128] teach a polarizer 130 is further provided between the adhesive 114 and the touch layer 120, and a layer of an adhesive 110 is further provided between the touch layer 120 and the display screen 100. Hwang in Figs. 2-3 and paragraph [0112] #365 adhesive can be transparent optical adhesive). See claim 11 rejection for combination reasoning of Kwon and Hwang, same rationale applies here.

Regarding claim 13: Kwon teach wherein the display screen further comprises a thin film encapsulation layer, a pixel light-emitting layer, and an array substrate, and wherein the thin film encapsulation layer, the pixel light-emitting layer, and the array substrate are sequentially stacked under the touch layer (Kwon in Fig. 5 and paragraph [0116-0128] teach a thin film encapsulation layer 250, a pixel light-emitting layer 230, and an array substrate 205 are sequentially stacked under the touch layer 120).

Regarding claim 15: Kwon teaches wherein the first sub-electrode and/or the second sub-electrode is configured as a three-layer composite structure of indium tin oxide, a metal, and indium tin oxide, and the connecting body is a metal bridge (Fig. 3 and paragraph [0094-0097] teach wherein the first sub-electrode and/or the second sub-electrode is configured as a three-layer composite structure of transparent conductive oxide such as indium tin oxide, a metal, and indium tin oxide, and the connecting body is a metal bridge).

Regarding claim 17: Kwon teaches wherein the first sub-electrode and/or the second sub-electrode has a rhombus structure; the first sub- electrodes is each provided with a first connection point and a second connection point in a longitudinal direction; each of the first sub-electrodes is connected to an adjacent first sub-electrode in a longitudinal direction by the metal bridge; and one end of the metal bridge is connected to the first connection point of the first sub-electrode, and the other end of the metal bridge is connected to the second connection point of an adjacent first sub-electrode (Fig. 3 and paragraph [0084-0100] teach a plurality of first sub-electrodes 70 and the metal bridges 75 in similar configuration).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20210132724, also filed 07/13/2018 as KR-10-2018-0081404), in the view of Hwang (US 20180166507), and further in the view of Lee (US 20200167037).
Regarding claim 14: Kwon does not explicitly disclose wherein the first sub-electrode and the second sub-electrode are arranged in one-to-one correspondence with pixel points of the pixel light-emitting layer so that metal bridges between the plurality of first sub-electrodes are all positioned between a plurality of the pixel points.
However, Lee teaches wherein the first sub-electrode and the second sub-electrode are arranged in one-to-one correspondence with pixel points of the pixel light-emitting layer so that metal bridges between the plurality of first sub-electrodes are all positioned between a plurality of the pixel points (Fig. 8 and paragraph [0122, 0226-0227]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Kwon’s invention by including above teachings of Lee, because disposing the touch electrodes in one-to-one correspondence with pixel elements is well-known in the art in order to provide optimal transmittance of light for good display quality. The rationale would have been to use a known method or technique to achieve predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20210132724, also filed 07/13/2018 as KR-10-2018-0081404), in the view of Hwang (US 20180166507), and further in the view of Edwards (US 20090273572).
Regarding claim 16: Kwon teaches further comprising a first touch electrode and a second touch electrode, wherein the first touch electrode comprises a plurality of first electrode groups, the plurality of first electrode groups connected to a first metal lead, and each of the first electrode groups is composed of the plurality of first sub-electrodes in the longitudinal direction and wherein the second (Fig. 3 and paragraph [0084-0100, 0106] teach the first electrode group comprising a plurality of first sub-electrodes 70 connected to each other in the longitudinal direction and connected a first metal lead 90, each of the first electrode groups is composed of the plurality of first sub-electrodes in the longitudinal direction and wherein the second touch electrode comprises a plurality of second electrode groups 60, the plurality of second electrode groups connected by a second metal lead 80, and each of the second electrode groups is composed of the plurality of second sub-electrodes in the horizontal direction).
Kwon does not explicitly disclose the plurality of first electrode groups communicate by a first lead, and the plurality of second electrode groups communicate by a second lead.
However, Edwards teaches the plurality of first electrode groups communicate by a first lead, and the plurality of second electrode groups communicate by a second lead (Figs. 8-9 and paragraphs [0058-0059] teach the plurality of first electrode groups 84b communicate by a first lead 86b and the plurality of second electrode groups 80b communicate by a second lead 82b). It would have been obvious for a person skilled in the art, at the time of the invention, to modify Kwon’s invention by including above teachings of Edwards, because combining electrode groups can help improve fine touch detection, thereby improving the touch panel, as taught by Edwards. Similarly, it would be obvious to combine the plurality of electrode groups as taught by Kwon with first and second leads. The rationale would have been to use a known method or technique to achieve predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20210132724, also filed 07/13/2018 as KR-10-2018-0081404), in the view of Hwang (US 20180166507), and further in the view of Lee (US 20180074629).
Regarding claim 18: Kwon does not explicitly disclose wherein an area of the first sub- electrode and/or the second sub-electrode ranges from 50 to 800 um2.
However, Lee teaches wherein an area of the first sub- electrode and/or the second sub-electrode ranges from 50 to 800 um2 (Fig. 2 and paragraph [0022] each the area of touch sensing electrode is within claimed range, similarly Kwon’s first and second sub-electrodes can be designed with Lee’s disclosed area range of electrode). It would have been obvious for a person skilled in the art, at the time of the invention to modify Kwon’s invention by including above teachings of Lee, because it is very well known in the art to size the electrodes in various small sizes to improve touch panel, which are very well-known and widely used in the art as shown by Lee, similarly Kwon’s electrode can be sized in same manner. The rationale would have been to use a known method or technique to achieve predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/AMIT CHATLY/               Primary Examiner, Art Unit 2622